Court of Appeals, State of Michigan

                                           ORDER
                                                                       Jonathan Tukel
People of MI v Eshay Le-Ann Banks                                        Presiding Judge

Docket No.    352478                                                   Deborah A. Servitto

LC No.        19-007242-01-FH                                          Michelle M. Rick
                                                                         Judges


             The motion for reconsideration is DENIED.

             The April 29, 2021 opinion is hereby VACATED, and a new opinion is attached.



                                                     _______________________________
                                                      Presiding Judge




                              June 17, 2021